DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, method claims (claims 1-5, 7-9 and 12 in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that common technical feature was not known and are not taught by cited art to Nurielly. Applicant presents argument that common technical feature includes a heating device which is novel. This argument is not found persuasive. Firstly Nuriely teaches coffee as one of the beverages and as coffee can be served hot or cold, the inclusion of a heating device is within the scope of automatic dispenser or vending machine of the category as taught by Nuriely. Further applicant is referred to Shtivelman (US 9155330B1) where the vending machine includes a freezing unit  (see Figure 1, part 14, which designates a freezer (see column 3 for disclosure ) and the same vending unit also includes electric heater item 64 which may be used to increase the temperature of the liquids (see Column 5, lines 42-50).
As pointed in the restriction requirement, the common technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the references provided in the Written Opinion of the International Searching Authority. Reference to Shtivelman and Nuriely are both cited in the search authority reports. Thus, the common technical features of a frozen food based beverage where the process is automatic and there is a heating unit in the vending system were known and is not novel and it does not make a contribution over the prior art. 
The basis of restriction requirement is still deemed proper and is therefore made FINAL.
Elected Group I claims 1-5, 7-9 and 12 as filed on 2/16/2021 are being examined in the current application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-2, 5, 7-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shtivelman (US 9155330B1), hereinafter Shtivelman in view of Farrell et al.  (US 20020131324 A1), hereinafter Farrell.
Regarding claim 1, Shtivelman teaches a method for preparing a drink based on frozen food , comprising: storing frozen food in a plurality of containers in the form of first granular materials and under deep-freeze conditions (Column 3, lines 43-47, where Shtivelman teaches “FIGS. 1-3 illustrate a vending machine 10 according to the present invention.  A freezer 14 is disposed within an upper portion of housing 12.  Freezer 14 contains a plurality of containers 16 configured to house comestibles 32--for example, fruits and vegetables.”), automatically supplying a portion of at least one of the first granular materials to a crusher device (See abstract and Column 2, lines 7-15 where Shtivelman teaches “Each container has an opening and an ejection mechanism that urges the comestibles stored within containers into the opening when a customer orders a beverage that requires that comestible.  The ejection mechanism may be operated by an electric motor” and also see column 9 where Shtivelman teaches that user input and selection initiates the automatic process in the vending system), and crushing the portion supplied into a second granular material (Column 2, lines 24-30, where grinding is being interpreted to achieve crushing), placing the second granular material into a cup (Column 2, lines 25-36). Shtivelman teaches crushing  of at least a portion of starting frozen material, i.e., a first granular material is first 
Shtivelman teaches dispensing the beverage into cups and serving (Column 5, lines 14-21) and adding a liquid and an electric heater 64 may be used to increase the temperature of liquid 43 prior to its exit from conduit (Column 5, lines 28-32and 44-49) where “it may desirable to use warm or hot liquid 43 to produce certain beverages as it may facilitate melting of comestibles 32 making them more susceptible to blending into a homogenous beverage” (Column 5, lines 44-49)  dispensing the beverage into cups (Column 5, lines 14-21).  Thus, methods of making beverage products using frozen foods in a vending machine type setup were known where heated liquid or water is added to the frozen food ingredients. Shtivelman, also provides advantages of using warm or hot liquid to produce certain beverages as it may facilitate melting of comestibles making them more susceptible to blending into a homogenous beverage (See column 5, lines 45-50 of Shtivelman). Shtivelman teaches substantially the claimed method steps wherein a liquid, i.e., “first liquid” is added into the cup or receptacle of the mixer/grinder but is silent regarding “wherein the first liquid has a temperature of at least 50°C., closing the cup and grinding the second granular material together with the first liquid in the cup into a drinkable mass, and opening and serving the cup”. 
However, blend/ grind/mix in a cup type of blenders and blending method steps were known in the art at the time of the invention as taught by Farrell. Farrell teaches a method for making frozen drinks from a  frozen substance, wherein the method includes holding a frozen substance in a vessel while a blade having features for grinding the frozen substance grinds the frozen substance while a heated liquid is simultaneously introduced into the vessel (Para 12) and Figures 3, 7A and 7B, which show the carriage at the end of its downward travel and showing the blade moving downwardly within the serving cup and FIG. 7B is a front elevation view of the frozen drink machine of FIG. 3 showing the carriage and the blade at the ends of their respective downward travels. Regarding the limitation of “liquid has a temperature of at least 50°C” Farrell para 78 teaches “temperature of approximately 100-180°F., but most preferably 170°F.”, which translates to the temperature range of 37.77 to 82.22°C and preferable temperature to 76.66 °C, which falls in the claimed range of liquid having a “temperature of at least 50°C”. Farrell also recognizes the advantages of utilizing hot water in place of room temperature water to make a frozen beverage type product “By heating the water, three improvements are achieved simultaneously.  First, the amount of water necessary to achieve the proper thickness of finished frozen beverage is greatly reduced… resulting in a less watery, more full-bodied taste.  Second, as the hot water is cooled from its elevated temperature ..proportionally causes more of the frozen substance to be melted and incorporated 
Thus, methods of making beverage products using frozen foods in a vending machine type setup where heated liquid or water is added to the frozen food ingredients, were known in the art at the time of the effective filing date of the invention (as taught by Shtivelman Column 4, lines 7-20; Column 5 lines 28-35 and 44-50, Farrell, para 37 and 78). Further, blend in a cup or crush in a cup type of blending method steps where heated liquid or water is added to the frozen food ingredients were known in the art at the time of the invention (as taught by Farrell, Figures 3, 7A and 7B; para 12, 20-21 and 78). Further,  temperature of “first liquid” and associated advantages of utilizing it in the claimed range of “at least 50°C” were also known at the time of the invention (See column 5, lines 45-50 of Shtivelman,  where it was known that using warm or hot liquid to produce beverages may facilitate melting of comestibles making them more susceptible to blending into a homogenous beverage AND also see Farrell in para 37 where using heated water achieves less watery consistency, less watery taste and elimination of granular crystals or gritty feel in the frozen beverage is eliminated). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the automatic method of Shtivelman and include mix in the cup blending method by using heated water addition as taught by Farrell to provide in cup grinding. The ordinary artisan would have been motivated to modify Shtivelman and chose the mix/ blend/ grind in a cup type blender and method at least for the purpose of reducing production cost and time, including the beverage dispensing time and cleaning time for the grinding apparatus. One of ordinary skill in the art at the time of the effective filing date of the invention would have been further motivated to choose the mixer as taught by Farrell and mix/ blend/ grind in a cup for the additional advantage of enabling vending of drinks of different flavors, and to different consumers, without contamination of various consecutively dispensed beverages as frozen beverages are custom made for a consumer based on his/her selections and preferences and dispensed in the same container . 
Based on the above discussion, it would have been also obvious to one of ordinary skill in the art at the time of the invention to modify the Shtivelman and utilize “liquid has a temperature of at least 50°C” as taught by Farrell (para 37 and 78). The ordinary artisan would have been motivated to modify Shtivelman and chose the water temperature of “liquid has a temperature of at least 50°C” as is taught by Ferrell at least for the purpose of facilitating melting of comestibles making them more susceptible to blending into a homogenous beverage as taught by of Shtivelman (column 5, lines 45-50) and to achieve less watery consistency, less watery taste and elimination of granular crystals or gritty feel in the frozen beverage, as taught by Farrell (para 37 and 78).



Regarding claim 5 and 7, Shtivelman in view of Farrell as applied above to method of claim 1, wherein the Shtivelman teaches crushing  of at least a portion of starting frozen material, i.e., a first granular material is first crushed /ground to create a second granular material (See Column 4, lines 7-20, where an auger and helical blade separate frozen material, i.e., the second granular material has a second average particle size that is smaller than a first average particle size of the corresponding first granular material second granular material has a second average particle size that is smaller than a first average particle size of the corresponding first granular material. Shtivelman is silent regarding the particle size “wherein the first average particle is greater than or equal to 15 mm” (as recited in claim 5) or “wherein the second average particle size is smaller than or equal to 5 mm” (as recited in claim 7). 
Physics dictates that larger the frozen particle, the longer it takes to completely melt the particles, all other factors being constant, therefore, particle size of frozen product is a results effective variable whose relationship to time to melt completely is also known. As particle size has been established as a results effective variable (as explained above), it would have been obvious to one of ordinary skill in art to modify Shtivelman so that the size of the average particle size is a specific value/range,  such as the claimed “wherein the first average particle is greater than or equal to 15 mm” (as recited in claim 5) or “wherein the second average particle size is smaller than or equal to 5 mm” (as recited in claim 7); because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In reAller, 220 F.2d 454, 456, 105 
Further regarding claims 5 and 7, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05, I and II.
Regarding claim 8, Shtivelman in view of Farrell as applied above to claim 1 teaches substantially the claimed invention, but does not teach “adding a second liquid into the cup after grinding the second granular material and prior to opening the cup”.  However, Shtivelman teaches that one or more ingredients that do not need refrigeration such as sweetener may be added (Column 5, lines 14-21, of Shtivelman).   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Shtivelman so that optional ingredients likes sweeteners (which are available in liquid form) into the cup as the “second liquid”; i.e. by “adding a second liquid into the cup after grinding the second granular material and prior to opening the cup”.  The ordinary artisan would have been motivated to modify Shtivelman at least for the purpose of adding additional liquid flavoring or condiment that is easy to mix with the second granular material after grinding prior to opening the cup. 
Regarding claim 9, Shtivelman in view of Farrell as applied above to claim 1 teaches “wherein a portion of each of several of the first granular materials from several of the plurality of containers is separately crushed into a corresponding second granular material, and is supplied to the cup”. See at least Column 3, lines 44-46 where Shtivelman teaches that freezer contains “a plurality of containers 16 configured to house comestibles 32” and Column 4, lines 4-20 of Shtivelman where “Each container 16 has an ejection mechanism for expelling a predetermined amount of comestible 32 from container 16.  In an embodiment, an auger 24 is rotationally disposed within each container 16” wherein the auger has a helical blade that moves pieces of comestible and is sufficiently sharp and strong to separate or break individual pieces of comestible 32. Also see claim 16 where combination of more than one comestibles are added to the mixer. Thus, Shtivelman addresses the limitation of claim 9, where more than one / i.e., several, comestibles are dispensed from containers 16, i.e., first granular materials, which go through their 
Regarding claim 12, Shtivelman in view of Farrell as applied above to claim 1 teaches a method where hot water is added to frozen ingredients before blending/grinding at least to facilitate creation of homogenous, smooth and tasty frozen beverage but does not teach “wherein a mass ratio between the second granular material and the first liquid, and the temperature of the first liquid, are selected such that the drinkable mass has a temperature between 0°C. and 15°C, immediately following grinding”. However, Shtivelman teaches that the “temperature of the first liquid” is a results effective variable that depends on the type of the second granular material (i.e. comestible material) being blended – it has to be high enough to blend that comestible material into a homogenous beverage (Col. 5, lines 44-50).  Further, Farrell teaches that “mass ratio between the second granular material and the first liquid” is also a results effective variable by disclosing that for a given mass of the second granular material (i.e. comestible material), the greater the temperature of the first liquid, the lower is the quantity of the first liquid required to create a homogenous beverage (para 37 of Farrell), which enables use of less amount or mass of first liquid (such as water) thereby solving the watery taste problem and producing a full bodied taste (para 37 of Farrell).  As “a mass ratio between the second granular material and the first liquid, and the temperature of the first liquid” combination has been established as a results effective variable(as explained above), it would have been obvious to one of ordinary skill in art to modify Shtivelman so that “a mass ratio between the second granular material and the first liquid, and the temperature of the first liquid”  is a specific value/range, such as the claimed “are selected such that the drinkable mass has a temperature between 0°C. and 15°C, immediately following grinding” because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Shtivelman so that a mass ratio between the second granular material and the first liquid, and the temperature of the first liquid, are selected such that the drinkable mass has a temperature between 0°C. and 15°C, immediately following grinding.  The ordinary artisan would have been motivated to modify Shtivelman at least for the purpose of producing a homogenous beverage (Col. 5, lines 44-50 of Shtivelman) that also solves the watery taste problem and granular texture problem (para 37 of Farrell, especially last sentence), thereby producing a full bodied taste (para 37 of Farrell).
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shtivelman and Farrell as applied above to claims 1-2, further in view of Williams et al (US 2012/0087203A1), hereinafter Williams.


Thus, rod shaped grinding equipment that was capable of being lowered and raised for cleaning in the same manner as it is for creating mix/ blend/ grind in a cup  type food was known, as taught by Williams, (e.g., as taught in Para 3, 17 and 21 and abstract). Since, Farrell teaches of raising and lowering the mixer rod for operating  (in para 85), therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the grinder/mixer as taught by Farrell’s mixer would be able to perform the method steps as recited in claims 3-4 wherein “moving the grinder device from a first position, corresponding to the grinding in the cup to a second position, corresponding to the cleaning, wherein the first position and the second position are vertically aligned with one another at a distance”. One of ordinary skill in the art at the time of the effective filing date of the invention would have been motivated to modify Shtivelman in view of Farrell, as applied above, and include the cleaning method steps as claimed, at least for the purpose of cleaning after each dispense, thus enabling vending of drinks of different flavors, and to different consumers, without contamination of various consecutively dispensed beverages. 
Conclusion
WO 2014115073 A1 to Celeste is being cited for being pertinent to the invention as it teaches an automatic device Automatic device for preparing a beverage, comprising selection means for a user to select a chosen beverage, a cup holder suitable to accumulate and dispense a cup in which the chosen beverage will be prepared, at least a first station for dispensing and accumulating at least a first ingredient consisting of a suspension of gelatinous pearls in a syrup, at least a second station for dispensing at least a second ingredient consisting of a liquid substance suitable to complete said chosen beverage, at least a sealing station in which its opening is closed by means of a film, a collection area where a user can collect the beverage selected and handling means of said cup suitable to convey it between the cup holder, the first station, the second station, the sealing station and the collection area; said handling means comprising a platform sliding on guides and provided with a hole into which the cup is inserted; said platform being provided with an annular element suitable to abut against a flange projecting around the mouth of said cup; said platform and/or said annular element are produced in two relatively moving portions so that when said two portions are moved towards each other the cup is retained in position, 
while when said two portions are moved away from each other the cup is free to drop through the hole (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1792